Citation Nr: 1533956	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  10-24 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to service connection for depression.  

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for bilateral hearing loss.  

5.  Entitlement to an increased disability rating in excess of 10 percent for right wrist tenosynovitis with carpal tunnel syndrome.  

6.  Entitlement to an increased disability rating in excess of 20 percent for a left ankle fracture.  


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1979.  

These matters come before the Board of Veterans' Appeals (Board) from June 2009, May 2012, and November 2013 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

It is a basic principle of veterans' law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2014).  Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2014), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.  

A review of the record reveals that the Veteran's June 2010, October 2014, and November 2014 VA Form 9 substantive appeals each requested a Travel Board hearing.  It appears that a hearing was scheduled and the Veteran was notified; however, notice was sent to his previous representative, rather than his current attorney representative, whose 21-22a was received prior to the scheduled hearing date.  Additionally, VACOLS indicates that the Veteran cancelled the hearing, but there does not appear to be documentation of this within the claims file.  

Therefore, the Veteran and his attorney were contacted by VA in June 2015 to clarify his wishes regarding a hearing before the Board.  In July 2015, the Veteran's attorney submitted a statement that requested a videoconference hearing before the Board, if a Travel Board hearing could not be scheduled within the current calendar year.  Therefore, to ensure full compliance with due process requirements, a remand is required in order to afford the Veteran his requested videoconference hearing before the Board at the earliest opportunity.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.700.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board, to be held at the local RO at the next earliest available opportunity.  Notify the Veteran and his attorney of the date, time, and location of the Board hearing, in accordance with 38 C.F.R. § 20.704 (2014) and associate the notice letter with the claims file.  Once the Veteran has been afforded the requested Board videoconference hearing, or in the event that he withdraws his hearing request or fails to appear on the scheduled date, complete any additional development warranted and then return the claims file to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




